Citation Nr: 1313033	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  07-34 821	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for pes planus of the left foot, rated noncompensable prior to July 26, 2012, and 20 percent from July 26, 2012. 

2.  Entitlement to an evaluation in excess of 30 percent for pes planus of the right foot.

3.  Entitlement to a compensable initial evaluation for hearing loss, prior to July 26, 2012, and a staged initial evaluation in excess of 20 percent from July 26, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from January 1955 to May 1958.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied an evaluation in excess of 30 percent for bilateral pes planus.  It is also on appeal from a June 2009 rating decision from the RO in Manchester, New Hampshire, that granted service connection for hearing loss, and assigned a noncompensable initial evaluation.  This rating decision also recharacterized the Veteran's service-connected bilateral pes planus as separate service connection for pes planus of the left foot and separate service connection for pes planus of the right foot.  It assigned a noncompensable evaluation for the left foot pes planus and a 30 percent evaluation for the right foot pes planus.  

The RO in Manchester has jurisdiction of the Veteran's claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

On April 2, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


